UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 10/31/2009 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for this series, as appropriate. DREYFUS OPPORTUNITY FUNDS - DREYFUS HEALTH CARE FUND ( Class A, B, C and I) 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Dreyfus Health Care Fund SEMIANNUAL REPORT October 31, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 19 Notes to Financial Statements 29 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Health Care Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Health Care Fund, covering the six-month period from May 1, 2009, through October 31, 2009. Reports of positive economic growth over the third quarter of 2009 may have signaled the end of the deep recession that technically began in December 2007. Signs that the U.S. economy finally has turned a corner include inventory rebuilding among manufacturers, improvements in home sales and prices, and an increase in consumer spending.These and other positive developments helped fuel a sustained stock market rally since the early spring, with the most beaten-down securities generally leading the rebound. Higher-quality stocks have participated in the rally, but have so far lagged on a relative performance basis. In our judgment, the financial markets currently appear poised to enter into a new phase in which underlying fundamentals, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economys direction, but on your current financial needs, future goals and attitudes toward risk.Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against the risks that may accompany unexpected market developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 16, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2009, through October 31, 2009, as provided by Daphne Karydas and Charles Silberstein, Portfolio Managers Fund and Market Performance Overview For the six-month period ended October 31, 2009, Dreyfus Health Care Funds Class A shares produced a total return of 12.96%, Class B shares returned 12.55%, Class C shares returned 12.57% and Class I shares returned 13.07%. 1 In comparison, the funds benchmark, the S&P North American Health Care Sector Index TM , produced a 17.34% total return, and the broader stock market, as measured by the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), produced a 20.02% total return for the same period. 2,3 During the reporting period, the U.S. economy showed signs of emerging from the deepest recession since the 1930s,driving stock market averages higher as investors regained a degree of confidence that the worst was over.While the health care sector participated in the rally to a significant degree, uncertainty surrounding the impact of proposed national health care reform legislation on reimbursements for medical products and services inhibited some of the sectors gains. As a result, the funds benchmark, which tracks the performance of health care stocks, trailed the broader S&P 500 Index.The funds performance lagged its benchmark, largely due to a few individual stock-specific disappointments. In November 2009, The Board of Trustees of Dreyfus Opportunity Funds approved the liquidation of Dreyfus Health Care Fund, effective on or about January 13, 2010. Accordingly, effective on or about December 1, 2009, no new or subsequent investments in the fund will be permitted, except that participants in group retirement plans (and their successor plans) will continue to be able to invest in the fund, if the fund was established as an investment option under the plans before December 1, 2009, and investments made pursuant to the funds automatic investment plans will continue, until the fund is liquidated. In addition, effective on or about December 1, 2009, the contingent deferred sales charge applicable to redemptions of Class B and Class C shares and certain Class A shares of the fund will be waived on any redemption of such fund shares. The Funds Investment Approach The fund seeks long-term capital appreciation by normally investing at least 80% of its assets in the stocks of health care and health care-related sectors.When choosing stocks, we use fundamental analysis to find com- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) panies that have strong industry positions in major product lines, attractive valuations and the potential to achieve predictable, above-average earnings or revenue growth.We also analyze various health care sectors, focusing on trends affecting health care spending, as well as changes in government regulation, technology, products and services. Based on this analysis,the fund may overweight or underweight certain health care sec-tors.The fund will invest in a combination of growth and value stocks, and typically will maintain exposure to the major health care sectors. Stock Market Rebounded After the Downturn After months of contraction, the U.S. economy appeared to stabilize in the spring of 2009 as aggressive remedial measures adopted by government and monetary authorities seemed to gain traction.While traditional lagging indicators, such as the unemployment rate, continued to worsen, several leading indicators showed signs of renewed growth. The stock market, often seen as a forward-looking indicator of economic health, began to rebound in early March 2009 and continued to rise throughout the reporting period, supported by gradually improving business and consumer sentiment. While the health care sector participated in the stock markets rebound, proposed national health care reform legislation taking shape in Congress threatened to undermine future revenues in some health care industries.As the legislation wound its way through the lawmaking process, it shed some of its more potentially damaging provisions. Nevertheless, uncertainties surrounding the legislation caused health care stocks to trail broad market averages during the reporting period. Adding Value in Several Areas The fund participated in the markets overall advance and achieved above-average returns in several areas. More specifically, the fund emphasized life sciences companies poised to benefit from federal stimulus spending. Several such holdings performed notably well, led by Thermo Fisher Scientific, Life Technologies and Qiagen N.V., all of which posted stronger-than-expected quarterly results and offered encouraging earnings guidance.
